DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on March 12, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are considered by the examiner.
Claim Objections
Claims 6, 12, 17, 19 and 20 are objected to because of the following informalities:  
Claim 6 depends from the canceled claim 5, and thus should depend from a claim among the pending claims 1-4 and 7-9, for example.
In claim 12, line 1, “the shield element” should read --each shield element--. Support can be found at least in line 10 of the base claim 10.
In claim 17, line 2, “the plurality of shielding elements” should read --the shielding elements--. A support can be found at least in line 7 of the base claim 16.
In claim 19, line 1, “the plurality of shielding elements” should read --the shielding elements--. A support can be found at least in line 7 of the base claim 16.
In claim 20, line 1, “the plurality of shielding elements” should read --the shielding elements--. A support can be found at least in line 7 of the base claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Pagani et al. US 2010/0164671.
Regarding claim 1, Pagani teaches a microelectronic package (e.g., 1, Figs. 1-4; 1a, 1b, Figs. 11-14; because the embodiments of Figs. 1-4 are similar to the embodiments of Figs. 11-14 (e.g., [67], [84]), the former is discussed together with the latter in rejection) comprising: 
an integrated circuit (IC) die (e.g., 10, Fig. 1, Fig. 3, [35]); 
a package substrate (e.g., 2 (9, 19), Fig. 1, Fig. 4, [35], [40]; 2 (9, 19) of 1a, 2 (9, 19) of 1b, Fig. 12) physically and communicatively coupled with the IC die, wherein the package substrate includes a plurality of layers (e.g., 9, 19, Fig. 4, [40]; 9, 19 of 1a, 9, 19 of 1b, Fig. 12); 
an antenna (e.g., 3, Figs. 1-4, [34]; 4a, Fig. 12) located in an inner layer (e.g., 19, Fig. 3, [40]; 19 of 1a, Fig. 12) of the plurality of layers, the antenna being coupled to a feed via (e.g., 4 (magnetically coupled to 3); Figs. 1, 2, and 4; 4a, Fig. 12); and 
an array of shield elements (e.g., 18, Figs. 2 and 4, [40]); 18 (not shown) in 1a, Fig. 12, see also Fig. 11); the elements 18 that shield 13 thereunder and are adjacent to 3(4a) may be considered as shield elements) adjacent to the antenna in the inner layer of the plurality of layers, 

Regarding claim 6, Pagani teaches the microelectronic package of claim 5 (see claim objection above), wherein the array of shield elements includes shield elements on at least two sides of the antenna in the inner layer of the plurality of layers (e.g., Fig. 2).
Regarding claim 8, Pagani teaches the microelectronic package of claim 1, wherein the antenna is a first antenna (e.g., 4a, Fig. 12, [84], [74]) located in a first layer (e.g., 19 of 1a, Fig. 12) of the plurality of layers, the inner layer comprising the first layer, and wherein the microelectronic package further comprises a second antenna (e.g., 4b, Fig. 12) located in a second layer (e.g., 19 of 1b, Fig. 12) of the plurality of layers.  
Regarding claim 9, Pagani teaches the microelectronic package of claim 8, wherein the first antenna and the second antenna are elements of an antenna array (e.g., Fig. 12). 
Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ohguro US 2010/0219514.
Regarding claim 1, Ohguro teaches a microelectronic package (e.g., Figs. 1-9) comprising: 
an integrated circuit (IC) die (e.g., integrated circuit including 10, Fig. 1, [6]); 
a package substrate (e.g., W and the hatched layer on W, Fig. 1A) physically and communicatively coupled with the IC die (e.g., Fig. 1A, [23]), wherein the package substrate includes a plurality of layers (e.g., W, the hatched layer on W, Fig. 1A)

an array of shield elements (e.g., C1 of SL1, Fig. 3C, [29], [23]; V1 of SL1, Fig. 5C, [33], [23]) adjacent to the antenna in the inner layer of the plurality of layers, 
wherein: the array of shield elements comprises at least two rows and a plurality of columns (e.g., Fig. 3C; Fig. 5C), and each shield element in the array is smaller than the antenna (e.g., Fig. 1, Fig. 3C; Fig. 5C).  
Regarding claim 2, Ohguro teaches the microelectronic package of claim 1, wherein the antenna is a millimeter-wave antenna (e.g., [30]).
Regarding claim 3, Ohguro teaches the microelectronic package of claim 1, wherein the antenna is to send or receive signals with a frequency greater than 20 gigahertz (GHz) (e.g., [30]).
Regarding claim 4, Ohguro teaches the microelectronic package of claim 1, wherein the antenna is to send or receive signals with a frequency greater than 35 gigahertz (GHz) (e.g., [30]).
Regarding claim 6, Ohguro teaches the microelectronic package of claim 5, wherein the array of shield elements includes shield elements on at least two sides of the antenna in the inner layer of the plurality of layers (e.g., Fig. 1B, Fig. 3C, Fig. 5C).
Regarding claim 7, Ohguro teaches the microelectronic package of claim 1, wherein the antenna is a patch antenna (e.g., Fig. 1B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pagani et al. US 2010/0164671 in view of Chen et al. US 2010/0327068.
Regarding claim 2, Pagani teaches the microelectronic package of claim 1 as discussed above.
Pagani does not explicitly teach wherein the antenna is a millimeter-wave antenna.  
Chen teaches wherein the antenna is a millimeter-wave antenna (e.g., [68]).
One of ordinary skill in the art would have recognized that the antenna of Chen is similar to the antenna of Pagani because they are both used as receiving and transmitting antennas for IC chip packages in wireless network for example. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Chen with that taught by Pagani for the similar function/use for example.
Regarding claim 3, Pagani teaches the microelectronic package of claim 1 as discussed above.
Pagani does not explicitly teach wherein the antenna is to send or receive signals with a frequency greater than 20 gigahertz (GHz).  
Chen teaches wherein the antenna is to send or receive signals with a frequency greater than 20 gigahertz (GHz) (e.g., [71]).

Regarding claim 4, Pagani teaches the microelectronic package of claim 1 as discussed above.  
Pagani does not explicitly teach wherein the antenna is to send or receive signals with a frequency greater than 35 gigahertz (GHz).  
Chen teaches wherein the antenna is to send or receive signals with a frequency greater than 35 gigahertz (GHz) (e.g., [71]).
One of ordinary skill in the art would have recognized that the antenna of Chen is similar to the antenna of Pagani because they are both used as receiving and transmitting antennas for IC chip packages in wireless network for example. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Chen with that taught by Pagani for the similar function/use for example.
Regarding claim 7, Pagani teaches the microelectronic package of claim 1 as discussed above.
Pagani does not explicitly teach wherein the antenna is a patch antenna.  
However, a shape of an antenna is a matter of obvious design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the antenna of Pagani to include a patch antenna because a shape of an antenna is a .
Claim 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pagani et al. US 2010/0164671 in view of Kamgaing et al. US 2015/0325925.
Regarding claim 10, Pagani teaches a device (e.g., 1, Figs. 1-4; 1a, 1b, Figs. 11-14; because the embodiments of Figs. 11-14 are similar to the embodiments of Figs. 1-4 (e.g., [67], [84]), the former is discussed together with the latter in rejection) comprising: 
a memory (e.g., C1-C4, Fig. 3, [39]); and 
a microelectronic package (e.g., electronic package including 2, Figs. 1-4) communicatively coupled with the memory (e.g., [39]), wherein the microelectronic package includes: 
an integrated circuit (IC) die (e.g., 10, Fig. 1, Fig. 3, [35]) physically and communicatively coupled with a package substrate (e.g., 2 (9, 19), Fig. 1, Fig. 4, [35], [40]; 2 (9, 19) of 1a, 2 (9, 19) of 1b, Fig. 12) that includes a plurality of layers (e.g., 9, 19, Fig. 4, [40]; 9, 19 of 1a, 9, 19 of 1b, Fig. 12); 
an antenna (e.g., 3, Figs. 1-4, [34]; 4a, Fig. 12) in a layer (e.g., 19, Fig. 3, [40]; 19 of 1a, Fig. 12) of the plurality of layers of the package substrate, wherein the antenna is wholly encapsulated by the package substrate (e.g., Fig. 4; Fig. 12); and 
an array of shield elements (e.g., 18, Figs. 2 and 4, [40]); 18 (not shown) in 1a, Fig. 12, see also Fig. 11); the elements 18 that shield 13 thereunder and are adjacent to 3(4a) may be considered as shield elements) adjacent to the antenna in the layer of the plurality of layers, the array of shield elements comprising at least two rows and a plurality of columns (e.g., Fig. 2), each shield element in the array being smaller than the antenna (e.g., Fig. 2).

Pagani, however, recognizes that the integrated electronic device 1 is used as an IC chip package in wireless network (e.g., [39]).
Kamgaing teaches a mobile computing device including a display device and a millimeter-wave antenna (e.g., [50], [30]).
One of ordinary skill in the art would have recognized that the device of Kamgaing is similar to the device of Pagani because they are both used as IC chip packages in wireless network for example. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Kamgaing with that taught by Pagani for the similar function/use for example. In this case, Pagani in view of Kamgaing thus teaches a microelectronic package communicatively coupled with the memory and the display device; wherein the millimeter-wave antenna is wholly encapsulated by the package substrate; and an array of shield elements adjacent to the millimeter-wave antenna in the layer of the plurality of layers.
Regarding claim 12, Pagani in view of Kamgaing teaches the mobile computing device of claim 10, wherein the shield element is a dummification element (e.g., Pagani, 18, Figs. 2 and 4, [40]); 18 (not shown) in 1a, Fig. 12, see also Fig. 11: It is noted that Applicant did not specifically claim what the dummification element refers to, thus the element 18 that is adjacent to the antenna 3 may be considered as a dummification element.). 
Regarding claim 14, Pagani in view of Kamgaing teaches the mobile computing device of claim 10, further comprising a second millimeter-wave antenna (e.g., 4b of Pagani (modified by Kamgaing), Fig. 12) within the package substrate. 
.
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pagani et al. US 2010/0164671 in view of Chen et al. US 2010/0327068.
Regarding claim 16, Pagani teaches a microelectronic package (e.g., 1a, 1b, Figs. 11-14; 1, Figs. 1-4; because the embodiments of Figs. 11-14 are similar to the embodiments of Figs. 1-4 (e.g., [67], [84]), the former is discussed together with the latter in rejection) comprising: 
an integrated circuit (IC) die (e.g., 10, Fig. 1, Fig. 3, [35]); 
a substrate (e.g., 2 (9, 19) of 1a, 2 (9, 19) of 1b, Fig. 12; Fig. 1, Fig. 4, [35], [40]) communicatively and physically coupled with the IC die in the microelectronic package, wherein the substrate includes: 
a first antenna (e.g., 4a, Fig. 12, [84], [74]) fully encapsulated by the substrate; 
a second antenna (e.g., 4b, Fig. 12) within the substrate; and 
an array of shielding elements (e.g., 18 (not shown) in 1a, Fig. 12; see also Fig. 11; 18, Figs. 2 and 4, [40]) adjacent to the antenna within the substrate in a direction parallel to a face of the substrate to which the IC die is coupled (e.g., Fig. 12; Figs. 1-4), the array of shield elements comprising at least two rows and a plurality of columns (e.g., Fig. 2), each shield element in the array being smaller than the antenna (e.g., Fig. 2), 
wherein the first antenna and the second antenna are elements of an antenna array (e.g., Fig. 12).
Pagani does not explicitly teach a first millimeter-wave antenna, and a second millimeter-wave antenna.

One of ordinary skill in the art would have recognized that the antennas of Chen are similar to the antennas of Pagani because they are both used as receiving and transmitting antennas for IC chip packages in wireless network for example. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Chen with that taught by Pagani for the similar function/use for example. In this case, Pagani in view of Chen thus teaches an array of shielding elements adjacent to the first millimeter-wave antenna within the substrate in a direction parallel to a face of the substrate to which the IC die is coupled.
Regarding claim 17, Pagani in view of Chen teaches the microelectronic package of claim 16, wherein the first millimeter-wave antenna and the plurality of shielding elements are in a first layer (e.g., Pagani, 19 of 1a, Fig. 12; also see Fig. 11 and Fig. 4) of a plurality of layers of the substrate.
Regarding claim 18, Pagani in view of Chen teaches the microelectronic package of claim 17, wherein the second millimeter-wave antenna is in a second layer (e.g., Pagani, 19 of 1b, Fig. 12; also see Fig. 11 and Fig. 4) of the plurality of layers of the substrate.  
Regarding claim 19, Pagani in view of Chen teaches the microelectronic package of claim 16, wherein the plurality of shielding elements are dummification elements (e.g., Pagani, 18 (not shown) in 1a, Fig. 12, see also Fig. 11; 18, Figs. 2 and 4, [40]: It is noted that Applicant did not specifically claim what the dummification element refers to, thus the element 18 that is adjacent to the antenna 4a may be considered as a dummification element.). 
.
Claim 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohguro US 2010/0219514 in view of Kamgaing et al. US 2015/0325925.
Regarding claim 10, Ohguro teaches a device (e.g., Figs. 1-9) comprising: 
a microelectronic package (e.g., 1, Figs. 1-9), wherein the microelectronic package includes: 
an integrated circuit (IC) die (e.g., integrated circuit including 10, Fig. 1, [6]) physically and communicatively coupled with a package substrate (e.g., W and the hatched layer on W, Fig. 1A) that includes a plurality of layers (e.g., W, the hatched layer on W, Fig. 1A); 
a millimeter-wave antenna (e.g., AT, Fig. 1, [23, [30]) in a layer (e.g., the hatched layer on W, Fig. 1A) of the plurality of layers of the package substrate, wherein the millimeter-wave antenna is wholly encapsulated by the package substrate (e.g., Fig. 1A); and 
an array of shield elements (e.g., C1 of SL1, Fig. 3C, [29], [23]; V1 of SL1, Fig. 5C, [33], [23]) adjacent to the millimeter-wave antenna in the layer of the plurality of layers, the array of shield elements comprising at least two rows and a plurality of columns (e.g., Fig. 3C; Fig. 5C), each shield element in the array being smaller than the antenna (e.g., Fig. 1, Fig. 3C; Fig. 5C).  
Ohguro does not explicitly teach a mobile computing device comprising: a memory and a display device.
Ohguro, however, recognizes that the device 1 is used as a close-range communication device using a millimeter wave band of, for example, about 60 GHz (e.g., [54]).

One of ordinary skill in the art would have recognized that the device of Kamgaing is similar to the device of Ohguro because they are both used as a device using radio frequency in wireless communication for example. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Kamgaing with that taught by Ohguro for the similar function/use for example. In this case, Ohguro in view of Kamgaing thus teaches a microelectronic package communicatively coupled with the memory and the display device.
Regarding claim 12, Ohguro in view of Kamgaing teaches the mobile computing device of claim 10, wherein the shield element is a dummification element (e.g., Ohguro, [23]).
Regarding claim 13, Ohguro in view of Kamgaing teaches he mobile computing device of claim 10, further comprising another array of shield elements adjacent to and on an opposite side of the antenna in the layer of the plurality of layers (e.g., Ohguro, Fig. 3C; Fig. 5C)
Response to Arguments
Applicant's arguments filed on Mach 12, 2022 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 18, 2022